DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6, and 8-27, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 3, paragraph (a), the expression “the list of previously selected video cameras” recited thereof does not have an antecedent basis. Clarification is required.
With regard to claim 6, it is noted that the present claim 6 is depended upon another claim. However said another claim is not specified in the present claim 6. Correction is required.
With regard to claim 8, the expressions “the user priority mode” and “the manual mode” recited thereof do not have antecedent basis. Clarification is required.
With regard to claim 9, the expression “the manual rotating camera control mode (PTZ)” recited thereof does not have antecedent basis. Clarification is required.
With regard to claim 10, the expression “the approximating smooth functions” specified thereof does not have antecedent basis. Clarification is required.

With regard to claim 14, the expression “The method for tracking the moving objects implemented by the computer system” as specified thereof does not have an antecedent basis. Clarification is required.
Applicant is requested to revise all of the claims for similar lack of antecedent basis as indicated in the above rejection of claims 3-6, and 8-27.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, and 9-10, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hofer et al (P.N. 2019/0306408).
Hofer et al disclose a multi-camera tracking system that shows all the limitations recited in claims 1, and 6, including the feature of at least two cameras, one of which is a pan-tilt-zoom video camera (PTZ) and at least another is a surveillance video camera (See Hofer et al’s Figure 1, component 120, and page 1, paragraph [0005], lines 3-6), the feature of the memory made with the ability to store video data coming from these video cameras (See Hofer et al’s Figure 1, component 114), the feature of 
With regard to claim 9, the feature of wherein one of the operation modes is the “manual rotating camera control mode (PTZ)” in which the “automatic mode” is used by default, but the user can take control of the rotating camera at any time as specified thereof would be present in the cited reference of Hofer et al). (See Hofer et al’s page 4, paragraph [0043], lines 19-24, where manual control of the camera is noted to be disclosed).
.
Allowable Subject Matter
Claims 2 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CHEVALIER whose telephone number is (571)272-7374.  The examiner can normally be reached on Campus M-W 11:00-7:30 and Telework TH-F 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/ROBERT CHEVALIER/Examiner, Art Unit 2484                                                                                                                                                                                                        April 6, 2021.